DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Publication No. 2021/0202332) in view of Yee et al. (U.S. Publication No. 2017/0062383).
Regarding claim 1, Hu teaches a method for manufacturing a semiconductor device, the method comprising: 
forming a redistribution structure (Fig. 4B, RDL 102) on a carrier substrate (carrier 400); connecting a core substrates (core substrate 202) physically and electrically to the redistribution structure (Fig. 4B) with a first anisotropic conductive film (ACF 120), the first anisotropic conductive film comprising a dielectric material and conductive particles (paragraph [0025]); 
pressing the plurality of core substrates and the redistribution structure together to form conductive paths between the plurality of core substrates and the redistribution structure with the conductive particles in the first anisotropic conductive film (see Fig. 4B-C, paragraph [0025]); 
after encapsulating the plurality of core substrates, removing the carrier substrate and 
after removing the carrier substrate, attaching an integrated circuit package to the redistribution structure, the redistribution structure being between the integrated circuit package and the plurality of core substrates, the integrated circuit package laterally overlapping a first core substrate and a second core substrate of the plurality of core substrates.
Hu does not teach that it is a plurality of core substrates connected to each RDL, and encapsulating the plurality of core substrates with an encapsulant.  However, Yee teaches a similar package in which a plurality of substrates (Yee Fig. 13, substrates 1112) are used instead of a single substrate, and the plurality of substrates is encapsulated (Yee Fig. 13, encapsulant at 1110).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the single substrate of Hu could have been replaced by the encapsulated multi-substrate of Yee because Yee teaches that this allows for greater control over the electrical paths, and integration of additional passive components (see Yee paragraph [0056]), and Hu envisions that encapsulant (Hu Fig. 2, encapsulant 240) could be used the surround the substrate.

Regarding claim 2, Hu in view of Yee teaches the method of claim 1, wherein the encapsulant extends along sidewalls of the plurality of core substrates, the encapsulant being between adjacent ones of the plurality of core substrates (see Yee Fig. 13).

Regarding claim 4, Hu in view of Yee teaches the method of claim 1, wherein before pressing the plurality of core substrates and the redistribution structure together, the conductive particles of the first anisotropic conductive film did not form conductive paths between the plurality of core substrates and the redistribution structure (see Hu paragraph [0025]).

Regarding claim 6, Hu in view of Yee teaches the method of claim 1 further comprising:
attaching a protective ring to the redistribution structure, the protective ring encircling the integrated circuit package (Yee Fig. 13, molding 114 is protecting ring around chip. It would have been obvious to a person of skill in the art at the time of the effective filing date that a chip encapsulant could have been incorporated into the package of Hu in view of Yee because it provides structural protection for the chips).

Regarding claim 8, Hu in view of Yee teaches the method of claim 1, wherein the encapsulant physically contacts the plurality of core substrates and the first anisotropic conductive film (see Hu Fig. 2, and Yee Fig. 13).

Regarding claim 9, Hu teaches a semiconductor device, comprising:
a redistribution structure (Fig. 1A, RDL 102);
a core substrate (substrate 202) attached to the redistribution structure using a first
anisotropic conductive film (ACF 120);
a molding layer (240) encapsulating the core substrate (see Fig. 1A), the molding layer extending along and physically contacting sidewalls of the plurality of core substrates (see Fig. 1A); and
an integrated circuit package (130) attached to the redistribution structure (Fig. 1A), the redistribution structure (102) being between the integrated circuit package (130) and the plurality of core substrates (202, see Fig. 1A).
Hu does not teach multiple cores, the encapsulant touching the first anisotropic conductive film, or the integrated circuit package laterally overlapping a first core substrate and a second core substrate of the plurality of core substrates.
However, Yee teaches a similar package in which a plurality of substrates (Yee Fig. 13, substrates 1112) are used instead of a single substrate (Yee Fig. 13). It would have been obvious to a person of skill in the art at the time of the effective filing date that the single substrate of Hu could have been replaced by the encapsulated multi-substrate of Yee because Yee teaches that this allows for greater control over the electrical paths, and integration of additional passive components (see Yee paragraph [0056]).
Yee further teaches that the plurality of substrates is encapsulated (Yee Fig. 13, encapsulant at 1110) between the substrates, with the chip and RDL (Yee Fig. 13, chip 1102 and RDL 1108) bridging between adjacent substrates (Yee Fig. 13) and therefore touching the molding (see Yee Fig. 13).  It would have been obvious that the ACF, which Hu teaches is the same size as the RDL, would have also bridged between multiple substrates and therefore touched the molding because having a chip connected to multiple bridges allows for improved connections between multiple chips (see Yee Fig. 13 and paragraph [0056]).

Regarding claim 11, Hu in view of Yee teaches the semiconductor device of claim 9 further comprising:
a protective ring (Yee Fig. 13, mold 1106) attached to the redistribution structure, the protective ring encircling the integrated circuit package (see Yee Fig. 13).  It would have been obvious that an encapsulant could have been used on the chips as well because this is a common method of protecting chips from damage.

Regarding claim 16, Hu teaches a semiconductor device, comprising:
a first redistribution structure (Fig. 1A, RDL 102), the first redistribution structure having a first side (bottom side) and a second side (top side);
a core substrates (Fig. 1A, substrate 232), each core substrate having a first side (top side) and a second side (bottom side), the first side having a second redistribution structure (RDL 210), the second side having a third redistribution structure (RDL 220), the second redistribution structure of the first side of each of the plurality of core substrates attached to the first side of the first redistribution structure using a first anisotropic conductive film (see Fig. 1A, ACF 120);
a molding layer (240) encapsulating each core substrate; and
an integrated circuit package (Fig. 1A, chip 130) attached to the second side of the first redistribution structure by first conductive connectors (116).
Hu does not teach that it is a plurality of core substrates connected to each RDL, and encapsulating the plurality of core substrates with an encapsulant.  However, Yee teaches a similar package in which a plurality of substrates (Yee Fig. 13, substrates 1112) are used instead of a single substrate, and the plurality of substrates is encapsulated (Yee Fig. 13, encapsulant at 1110).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the single substrate of Hu could have been replaced by the encapsulated multi-substrate of Yee because Yee teaches that this allows for greater control over the electrical paths, especially between 3 or more chips as seen in Fig. 13.

Regarding claim 17, Hu in view of Yee teaches the semiconductor device of claim 16, further comprising:
a protective ring (see Yee molding 1106) attached to the second side of the first redistribution structure encircling the integrated circuit package (Fig. 13).  It would have been obvious that an encapsulant could have been used on the chips as well because this is a common method of protecting chips from damage.

Regarding claim 20, Hu in view of Yee teaches the semiconductor device of claim 16, wherein the molding layer extends along sidewalls of each of the plurality of core substrates (see Hu Fig. 1A and Yee Fig. 13) and the anisotropic film, and 
the molding layer physically contacting the first anisotropic conductive film (see Yee Fig. 13).
Yee teaches that the plurality of substrates is encapsulated (Yee Fig. 13, encapsulant at 1110) between the substrates, with the chip and RDL (Yee Fig. 13, chip 1102 and RDL 1108) bridging between adjacent substrates (Yee Fig. 13) and therefore touching the molding (see Yee Fig. 13).  It would have been obvious that the ACF, which Hu teaches is the same size as the RDL, would have also bridged between multiple substrates and therefore touched the molding because having a chip connected to multiple bridges allows for improved connections between multiple chips (see Yee Fig. 13 and paragraph [0056]).

Regarding claim 21, Hu in view of Yee teaches the semiconductor device of claim 9, wherein each core substrate of the plurality of core substrates have a first side (see Hu Fig. 1A, core is 232, top side) and a second side (bottom side of 232), the first side having a second redistribution structure (210), the second side having a third redistribution structure (220).



Claims 3, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yee, further in view of Su (U.S. Publication No. 2009/0020865)
Regarding claim 3, Hu in view of Yee teaches the method of claim 1, wherein the conductive particles of the first anisotropic conductive film comprise copper balls, aluminum balls, nickel balls, or metal-coated polymer balls.
Hu does not specifically teach the material of the conductive particles in the ACF.  However, Su teaches another ACF used with a redistribution circuit (Fig. 7A, RDL 50/51), and that the ACF uses nickel balls (paragraph [0017]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the ACF of Hu could have used nickel balls because they are a very common conductive particle for an ACF and it would have been simple substitution of one particle for another with predictable results.

Regarding claim 10, Hu in view of Yee teaches the semiconductor device of claim 9, wherein the first anisotropic conductive film comprises a dielectric material and conductive particles (see Hu paragraph [0025]), the conductive particles of the first anisotropic conductive film forming conductive paths between the redistribution structure and the plurality of core substrates (Hu paragraph [0025]).
Hu does not specifically teach the conductive particles of the first anisotropic conductive film comprise copper balls, aluminum balls, nickel balls, or metal-coated polymer balls.  However, Su teaches another ACF used with a redistribution circuit (Fig. 7A, RDL 50/51), and that the ACF uses nickel balls (paragraph [0017]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the ACF of Hu could have used nickel balls because they are a very common conductive particle for an ACF and it would have been simple substitution of one particle for another with predictable results.

Regarding claim 19, Hu in view of Yee teaches the semiconductor device of claim 16, wherein the first anisotropic conductive film comprises a dielectric material and conductive particles (Hu paragraph [0025]), the conductive particles of the first anisotropic conductive film forming conductive paths between the first side of the first redistribution structure and the first sides of the plurality of core substrates (paragraph [0096]).
Hu does not specifically teach the conductive particles of the first anisotropic conductive film comprise copper balls, aluminum balls, nickel balls, or metal-coated polymer balls.  However, Su teaches another ACF used with a redistribution circuit (Fig. 7A, RDL 50/51), and that the ACF uses nickel balls (paragraph [0017]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the ACF of Hu could have used nickel balls because they are a very common conductive particle for an ACF and it would have been simple substitution of one particle for another with predictable results.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yee, further in view of Hatanaka et al. (U.S. Publication No. 2010/0294547)
Regarding claim 5, Hu in view of Yee teaches the method of claim 1 but does not teach further comprising:
at a same time as the pressing the plurality of core substrates and the redistribution structure together, applying heat to the plurality of core substrates and the redistribution structure.
However, Hatanaka teaches another ACF used with an RDL and interposer, and teaches that thermocompression is used (see Hatanaka paragraph [0207]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that thermocompression could have been the pressure used because it allows for softening and curing of the ACF resin while compressing.


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yee, further in view of Hung (U.S. Publication No. 2014/0091827)
Regarding claim 7, Hu in view of Yee teaches the method of claim 1 further comprising:
attaching a printed circuit board (Yee Fig. 13, board 1118; and Hu paragraph [0023]) to the plurality of core substrates (Yee Fig. 13; Hu paragraph [0023]).
Hu does not specifically teach forming a second anisotropic conductive film on the plurality of core substrates, the plurality of core substrates being between the first and second anisotropic conductive films, the second anisotropic conductive film comprising a dielectric material and conductive particles with the second anisotropic conductive film, and pressing the plurality of core substrates and the printed circuit board together to form conductive paths between the plurality of core substrates and the printed circuit board with the conductive particles in the second anisotropic conductive film.
However, Hung teaches that an interposer can be attached to a PCB by ACF (paragraph [0026]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that an ACF could have also replaced the solder balls (Yee 126; Hu 250) used to attach the interposer and PCB because Hung teaches they are interchangeable (see paragraph [0026]) it would have been a simple substitution of one known connection type for another with predictable results.

Regarding claim 12, Hu in view of Yee teaches the semiconductor device of claim 9 further comprising:
a printed circuit board (Yee Fig. 13, board 1118; and Hu paragraph [0023]) attached to the plurality of core substrates (Yee Fig. 13; Hu paragraph [0023]).
Hu does not specifically teach forming a second anisotropic conductive film on the plurality of core substrates, the plurality of core substrates being between the first and second anisotropic conductive films, the second anisotropic conductive film comprising a dielectric material and conductive particles with the second anisotropic conductive film, and pressing the plurality of core substrates and the printed circuit board together to form conductive paths between the plurality of core substrates and the printed circuit board with the conductive particles in the second anisotropic conductive film.
However, Hung teaches that an interposer can be attached to a PCB by ACF (paragraph [0026]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that an ACF could have also replaced the solder balls (Yee 126; Hu 250) used to attach the interposer and PCB because Hung teaches they are interchangeable (see paragraph [0026]) it would have been a simple substitution of one known connection type for another with predictable results.


Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yee, further in view of Yu et al. (U.S. Publication No. 2020/0395347)
Regarding claim 14 Hu in view of Yee teaches the semiconductor device of claim 9, wherein the redistribution structure comprises a first metallization pattern (Hu Fig. 1A, several layers of metallization patterns), a first core substrate of the plurality of core substrates comprises a first under bump metallization (UBM) (see Hu Fig. 1A, pad 212), the first metallization pattern being electrically connected to the first UBM by a conductive path formed by the conductive particles of the first anisotropic conductive film (see Hu Fig. 1A and paragraph [0025]).
Hu does not teach the specifics of the substrate, and therefore does not teach UBMs.  However, Yu teaches details of a core substrate (Yu Fig. 17, substrate 244), that has UBMs (252A/B) formed on the surfaces for external connection.  It would have been obvious to a person of skill in the art at the time of the effective filing date that UBMs could have been formed because they are extremely common features of any external connector and help to define the connector. 

Regarding claim 15, Hu in view of Yee and Chen teaches the semiconductor device of claim 14, wherein the first metallization pattern is electrically connected to the first UBM by more than one conductive path formed by the conductive particles of the first anisotropic conductive film (not specifically stated, but the nature of ball conductive particles in ACF creates several balls to clump together for each electrical path, see Hu Fig. 1C).

Regarding claim 18, Hu in view of Yee teaches the semiconductor device of claim 16, wherein the first side of the first redistribution structure comprises a first metallization pattern (Hu Fig. 1A, the first side of a first core substrate of the plurality of core substrates comprises a first under bump metallization (UBM), the first metallization pattern being electrically connected to the first UBM by more than one conductive path formed by the conductive particles of the first anisotropic conductive film (not specifically stated, but the nature of ball conductive particles in ACF creates several balls to clump together for each electrical path).
Hu does not teach the specifics of the substrate, and therefore does not teach UBMs.  However, Yu teaches details of a core substrate (Yu Fig. 17, substrate 244), that has UBMs (252A/B) formed on the surfaces for external connection.  It would have been obvious to a person of skill in the art at the time of the effective filing date that UBMs could have been formed because they are extremely common features of any external connector and help to define the connector. 


Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896